DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (U.S. 2002/0078666), hereafter Bates, in view of Streck (US 5,119,618).
Regarding claim 1, Bates teaches (Figure 1) of a saddle panel insert for a panel of a saddle (Abstract, a saddle with panels having sealed air bags to be applied over the back of a horse) having a saddle tree (Fig. 6, tree 20), the insert comprising: a pair of inflatable air bags or bladders (Fig. 3 and 4, air bags 4, 4a, and 4b) wherein the pair of air bags are arranged in a non-overlapping or spaced configuration providing a space therebetween (Fig. 4, air bags 4a and 4b are in a non-overlapping or spaced configuration). Bates does not teach of a resilient plate having a first and second face; a foam panel attached to the first face; and a pair of inflatable air bags or bladders attached to the second face of the resilient plate, and wherein the first face of the 
Streck is in the field of saddle devices and teaches (Figure 16) of a resilient plate (Col. 8 lines 1-16, pressure plate 68 is preferred to be formed of a resiliently rigid material) having a first and second face (Fig. 16); a foam panel (neoprene foam 52) attached to the first face, and wherein the first face of the resilient plate (68) is positioned facing away from the saddle tree (saddle tree 22); and the second face of the resilient plate is positioned facing towards the saddle tree (22). The resilient plate from Streck is capable of bending and conforming to the horse’s shape (Col. 8 lines 21-24). The foam (52) moves with the horse’s skin (56) which prevents any abrading action against the horse’s skin (56) (Col. 7 lines 30-35). Streck further teaches of a cushioning device (transfer gel 70) to maintain a constant pressure surface between the saddle and the pressure plates to support the rider’s weight (Col. 9 lines 32-56) which is equivalent in function to the air bags of Bates. 

    PNG
    media_image1.png
    364
    629
    media_image1.png
    Greyscale

Annotated Fig. 1

    PNG
    media_image2.png
    346
    624
    media_image2.png
    Greyscale

Annotated Fig. 3
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bates to incorporate the teachings of Streck to add a resilient plate and foam panel underneath the air bags in Bates, in which the foam panel is attached to the first face of the resilient plate and the air bags are attached to the second face of the plate as shown in Annotated Fig. 1 and 3 above, wherein the red solid line is the resilient plate, the dotted line is the foam panel, and the black hill-shaped line is the horse, in order for the foam to provide more cushioning for the rider and the horse, which also prevents abrading action against the horse’s skin, more support and comfort for the rider and horse, and for the resilient plate to prevent puncturing of the air bags and to spread pressure across a board area. 

Regarding claim 2, Bates as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein the resilient plate is formed of a high rigidity polymeric material. 
Streck is in the field of saddle devices and teaches that the resilient plate is formed of a high rigidity polymeric material (Col. 8 lines 14-21, it is preferred that the plate 68 is formed of a resiliently rigid material such as metal, fiberglass, plastic, or the like). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bates as modified in claim 1 to incorporate the teachings of Streck to form the resilient plate from a high rigidity polymeric material in order to transmit forces applied to the plate across a broad area and to prevent puncturing of the air bags. 

Regarding claim 4, Bates as modified discloses the invention in claim 2, but does not appear to specifically disclose wherein the polymeric material is a carbon fibre-reinforced polymeric material. 
Streck is in the field of saddle devices and teaches that the resilient plate can be a carbon fibre-reinforced polymeric material (Col. 8 lines 19-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bates as modified in claim 2 to incorporate the teachings of Streck to form the resilient plate from a carbon fibre-reinforced polymeric material in order to support and disperse the rider’s weight. 

Regarding claim 7, Bates as modified discloses the invention in claim 1, wherein the foam panel is provided with an overlayer (lining 34) (Fig. 8, ¶0021 and 00026, each panel 30 typically consists of a layer of a firm and hard leather or a suitable synthetic material having on its underside a lining 34 of sheepskin or a synthetic fleece). 

Regarding claim 12, Bates teaches of a panel for a saddle (Abstract, a saddle with panels having sealed air bags to permit an even pressure to be applied over the back of a horse), the panel comprising the saddle panel insert for a panel of a saddle as claimed in claim 1 (Bates as modified in claim 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (U.S. 2002/0078666), hereafter Bates, and Streck (US 5,119,618), as applied to claim 2 above, and further in view of Kempsell (U.S. 7,036,294).
Regarding claim 3, Bates as modified discloses the invention in claim 2, but does not teach wherein the polymeric material is polypropylene. 
Kempsell is in the field of saddle panels and teaches (Figure 9) of a resilient plate (stiffener 93) that is made with a polypropylene material (Col. 6 lines 11-18). The resilient plate (stiffener 93) to provide rigidity to disperse a rider’s weight but still be sufficiently flexible so as not to affect the horse (Col. 6 lines 11-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bates as modified in claim 2 to incorporate the teachings of Kempsell to make the resilient plate out of polypropylene in order to prevent the air bags from being punctured and to disperse a rider’s weight as to not affect the horse. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (U.S. 2002/0078666), hereafter Bates, and Streck (US 5,119,618), as applied to claim 1 above, and further in view of Knight (US 5,782,070).
Bates as modified discloses the invention in claim 1, but does not teach wherein the foam is a polyether foam. 
Knight is in the field of saddle devices and teaches (Figure 2) of a saddle pad (pad 14) with a foam panel (foam core 56) constructed of polyether based polyurethane foam (Col. 4 lines 2-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bates as modified in claim 1 to incorporate the teachings of Knight to make the foam panel out of a polyether foam in order to provide flexible cushioning for the rider and the horse. 

Claim 6, and 16-19 is rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (U.S. 2002/0078666), hereafter Bates, and Streck (US 5,119,618), as applied to claim 1 and 5 above, and further in view of Bates (U.S. 2006/0053755), hereinafter Bates (2006).
Regarding claims 6, Bates as modified discloses the invention in claim 1, but does not teach that the foam has a compressive load deflection of 15-25 kPa. 
Bates (2006) is in the field of saddle devices and teaches (¶0020-0021) of a foam for inserting into an air bag of a saddle with a hardness of standard value of 35-45 and 58-68 Asker C Shore 00, a density of 0.09-0.12 g/cm3, a compression set of 25%, and a compression deflection 25% of 0.9 kg/cm2. Foams with such properties are to avoid ride down and compression problems, which arise with wool packing, to any significant extent during use so that the initial fitting adjustments made by the inserts will remain substantially constant during use. The foam can be a relatively firm EVA foam or any other suitable form that matches those properties, such as other polyolefin co-polymers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bates to incorporate the teachings of Bates (2006) to have a suitable foam with the specified properties in order for it to be comfortable for the horse and the rider. It should be noted that the compressive load deflection range as claimed does not show criticality as disclosed in the specifications or the drawings.

Regarding claim 16 and 17, Bates as modified disclose the invention in claim 5, but does no teach that the foam is a polyether foam, having a density of between 80 and 140 kg/m2, or 110 kg/m2.
Bates (2006) is in the field of saddle devices and teaches (¶0020-0021) of a foam for inserting into an air bag of a saddle with a hardness of standard value of 35-45 and 58-68 Asker C Shore 00, a density of 0.09-0.12 g/cm3, a compression set of 25%, and a compression deflection 25% of 0.9 kg/cm2. Foams with such properties are to avoid ride down and compression problems, which arise with wool packing, to any significant extent during use so that the initial fitting adjustments made by the inserts will remain substantially constant during use. The foam can be a relatively firm EVA foam or any other suitable form that matches those properties, such as other polyolefin co-polymers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bates to incorporate the teachings of Bates (2006) to have a suitable foam with the specified properties in order for it to be comfortable for the horse and the rider. It should be noted that the density range as claimed does not show criticality as disclosed in the specifications or the drawings.

Regarding claim 18 and 19, Bates as modified discloses the invention in claim 6, but does not teach that the foam has a compressive load deflection of 15-25 kPa, or 19 kPa. 
Bates (2006) is in the field of saddle devices and teaches (¶0020-0021) of a foam for inserting into an air bag of a saddle with a hardness of standard value of 35-45 and 58-68 Asker C Shore 00, a density of 0.09-0.12 g/cm3, a compression set of 25%, and a compression deflection 25% of 0.9 kg/cm2. Foams with such properties are to avoid ride down and compression problems, which arise with wool packing, to any significant extent during use so that the initial fitting adjustments made by the inserts will remain substantially constant during use. The foam can be a relatively firm EVA foam or any other suitable form that matches those properties, such as other polyolefin co-polymers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bates to incorporate the teachings of Bates (2006) to have a suitable foam with the specified properties in order for it to be comfortable for the horse and the rider. It should be noted that the compressive load deflection as claimed does not show criticality as disclosed in the specifications or the drawings.

Claim 9, 10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (U.S. 5,782,070) as applied to claim 5 above, and further in view of Bates (U.S. 2006/0053755), hereinafter Bates (2006).
Regarding claim 9 and 20, Knight does not teach that the polyether foam has a density of between 80 and 140 kg/m2 or 110 kg/m2.  
Bates (2006) teaches (¶0020-0021) of a foam for inserting into an air bag of a saddle with a hardness of standard value of 35-45 and 58-68 Asker C Shore 00, a density of 0.09-0.12 g/cm3, a compression set of 25%, and a compression deflection 25% of 0.9 kg/cm2. Foams with such properties are to avoid ride down and compression problems, which arise with wool packing, to any significant extent during use so that the initial fitting adjustments made by the inserts will remain substantially constant during use. The foam can be a relatively firm EVA foam or any other suitable form that matches those properties, such as other polyolefin co-polymers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knight to incorporate the teachings of Bates (2006) to have a suitable foam with the specified properties in order for it to be comfortable for the horse and the rider. It should be noted that the density as claimed does not show criticality as disclosed in the specifications or the drawings.

Regarding claim 10 and 21, Knight does not teach that the foam has a compressive load deflection of 15-25 kPa or 18-20 kPa. 
Bates teaches (¶0020-0021) of a foam for inserting into an air bag of a saddle with a hardness of standard value of 35-45 and 58-68 Asker C Shore 00, a density of 0.09-0.12 g/cm3, a compression set of 25%, and a compression deflection 25% of 0.9 kg/cm2. Foams with such properties are to avoid ride down and compression problems, which arise with wool packing, to any significant extent during use so that the initial fitting adjustments made by the inserts will remain substantially constant during use. The foam can be a relatively firm EVA foam or any other suitable form that matches those properties, such as other polyolefin co-polymers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knight to incorporate the teachings of Bates to have a suitable foam with the specified properties in order for it to be comfortable for the horse and the rider. It should be noted that the compressive load deflection as claimed does not show criticality as disclosed in the specifications or the drawings.

Claim 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (U.S. 2002/0078666), hereafter Bates, and Streck (US 5,119,618), as applied to claim 1 above, and further in view of Kempsell (U.S. 2009/0205296).
Regarding claim 11 and 22, Bates as modified discloses the invention in claim 1, but does not teach that the resilient plate has a stiffness equivalent to the stiffness of a 2 mm thick sheet of a material having a tensile modulus of elasticity or a flexural modulus of elasticity in the range of from 900 MPa to 2000 MPa, or 1000MPa to 1500 MPa.
Kempsell is in the field of saddle devices and teaches (Figure 8, ¶0050-56) of a plate (103) that is 2 mm thick of polypropylene that provides properties of a relatively stiff but deformable material. It has good tear strength, which are suitable for fixing components likely to exert tensile forces on the plate (100). Being sheet material, it is uniform and normally made to a tight tolerance such that the amount of flexion and deformation will be consistent between manufactured plates. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bates to incorporate the teachings of Kempsell to have a 2 mm thick sheet of material having a tensile module of elasticity or a flexural modulus of elasticity in the specified range in order to have a relatively stiff but deformable material with good tear strength. It should be noted that the tensile module of elasticity or flexible modulus of elasticity as claimed does not show criticality as disclosed in the specifications or the drawings. While Kempsell is silent to the measurements of the tensile module of elasticity or flexural modulus of elasticity, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a sheet of material with those specified properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 5,782,070) in view of Bates (U.S. 2006/0053755), herein after Bates (2006).
	Regarding claim 13, Knight teaches of a method of using a polyether foam as an insert or filling for a panel of a saddle, the method comprising inserting or filling a panel of a saddle with a polyether foam wherein the polyether foam. 
Knight does not appear to teach wherein the polyether foam has a density of between 80 and 140 kg/m2.
Bates (2006) teaches (¶0020-0021) of a foam for inserting into an air bag of a saddle with a hardness of standard value of 35-45 and 58-68 Asker C Shore 00, a density of 0.09-0.12 g/cm3, a compression set of 25%, and a compression deflection 25% of 0.9 kg/cm2. Foams with such properties are to avoid ride down and compression problems, which arise with wool packing, to any significant extent during use so that the initial fitting adjustments made by the inserts will remain substantially constant during use. The foam can be a relatively firm EVA foam or any other suitable form that matches those properties, such as other polyolefin co-polymers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knight to incorporate the teachings of Bates (2006) to have a suitable foam with the specified properties in order for it to be comfortable for the horse and the rider. It should be noted that the density as claimed does not show criticality as disclosed in the specifications or the drawings.	

Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive. 

Applicant argues that claim 14 was not rejected for lacking novelty over Knight and thus have been incorporated into claim 13. The Examiner respectfully disagrees. In the claims set filed on April 25, 2019, claim 14 was cancelled. The Examiner still rejected the amended claim 13 in view of Knight above. 

Regarding claim 1, Applicant argues that it would not have been obvious to modify Bates with Streck as the function of the neoprene foam to absorb sweat from a horse would not be possible as a saddle panel insert. Assuming that a person having ordinary skill in the art did look to Streck to modify Bates, it would not have been obvious to modify Bates with Streck to add another foam panel because Bates already has a foam panel. Furthermore, a person with ordinary skill would have added the resilient plate such that it is above the air bags as the straight line in the Applicant’s Annotated figure. The Applicant argues that the Examiner used hindsight to arrive at the claimed invention as there is no teachings in Bates or Streck to combine Bates and Streck in a way that it is arranged of a foam panel on the first face of the resilient plate and the air bags on the second face of the resilient plate. The Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
While possible that the neoprene foam layer would not be able to perform its function to absorb sweat from the horse if it is used as a panel insert, the structure of the neoprene foam layer would still be able to provide more cushioning and comfort for the rider and the horse, which also prevents abrading action against the horse’s skin. While Bates already has a foam panel, a person of ordinary skill in the arts would have found it obvious to add additional cushioning and support to increase the comfort and support for the rider and horse. The Applicant’s interpretation of the placement of the resilient plate and the foam layer is considered by the Examiner, however, the Examiner upholds the placement as seen in Annotated Fig. 1 and 3 above, which was taught in Strecks. Strecks has the resilient plate and foam layer located at the bottom of the saddle pad and was incorporated thusly into Bates as seen in Annotated Fig. 1 and 3. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647